DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2017-207309 file 10/26/2017.
Status of Claims
This is an Allowability Notice for Application No. 16/110,320. Claims 1, 2, 5, and 7-11 have been examined and fully considered. 
Claims 1 and 8 have been amended.
Claims 10-11 are newly added.
Claims 1, 2, 5, and 7-11 are pending in Instant Application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arun A. Shome Reg. No. 68,408 on 02/07/2022 and 02/10/2022.
The application has been amended as follows:

	a processor programmed to: 
		generate a plurality of irradiation patterns by performing control for changing at least one of presence or absence of light emission and a degree of light emission of each of the light sources of the headlight to change an irradiation pattern of the headlight; 
		perform control such that the camera captures the images of the circumstances in front for each of the irradiation patterns to acquire captured images; 
		calculate a recognition ratio of at least one of a pedestrian, a bicycle, a vehicle, or an obstacle in front of the moving object in each of the captured images; and 
		learn, by using a neural network, an irradiation pattern having a higher recognition ratio for the pedestrian, the bicycle, the vehicle, or the obstacle as the irradiation pattern usable 
2. 	(Previously Presented) The headlight control system according to claim 1, wherein: 
	the processor is programmed to change the irradiation pattern of the headlight to one of the plurality of irradiation patterns during moving of the moving object; and 
	the processor is programmed to perform control such that the camera captures the images of the circumstances in front for each of the irradiation patterns during moving of the moving object to acquire captured images.  
3. 	(Cancelled)  
4. 	(Cancelled)  

	i) select a plurality of irradiation patterns having a usable 
	ii) change the irradiation pattern of the headlight to the selected irradiation patterns at a time of subsequent learning. -2-Application No. 16/110,320 
	ii) change the irradiation pattern of the headlight to the selected irradiation patterns at a time of subsequent learning.  
6. 	(Cancelled)  
7. 	(Original) The headlight control system according to claim 1, wherein the circumstances in front are defined by at least one of a time slot, weather, brightness, and presence or absence of another moving object and an obstacle.  
8. 	(Currently Amended) A headlight control system that controls a headlight of a moving object, the moving object including the headlight including a plurality of light sources, and a camera configured to capture images of circumstances in front of the moving object, the headlight control system comprising: 
	a processor mounted in the moving object that is programmed to: 
		generate a plurality of irradiation patterns by  performing control for changing at least one of presence or absence of light emission and a degree of light emission of each of the light sources of the headlight to change an irradiation pattern of the headlight; and 
		perform control such that the camera captures the images of the circumstances in front for each of the irradiation patterns to acquire captured images; 
	a processor mounted in a server that is programmed to: 

		learn, by using a neural network, an irradiation pattern having a higher recognition ratio for the pedestrian, the bicycle, the vehicle, or the obstacle as the irradiation pattern usable 
9. 	(Original) The headlight control system according to claim 1, wherein the circumstances in front are defined by a time slot, weather, brightness, and presence or absence of an object.  
10.	 (Previously Presented) The headlight control system according to claim 1, wherein the processor is programmed to generate a ranked list by ranking, in order based on the recognition ratio associated with each captured image, each of the plurality of irradiation patterns, and 
	the irradiation pattern learned by the neural network is selected from among the ranked list.  
11. 	(Previously Presented) The headlight control system according to claim 8, wherein the processor mounted in the server is programmed to generate a ranked list by ranking, in order based on the -3-Application No. 16/110,320 recognition ratio associated with each captured image, each of the plurality of irradiation patterns, and 
	the irradiation pattern learned by the neural network is selected from among the ranked list.
Allowable Subject Matter
Claim(s) 1, 2, 5, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With respect to the independent claims, the features of calculate a recognition ratio of at least one of a pedestrian, a bicycle, a vehicle, or an obstacle in front of the moving object in each 
	The claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the
claim features. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663